*290ON THE MERITS.
Ludeling, C. J.
The petitioner alleges that lie was a candidate for election to tlie office of Judge of the Seventh District Court of the parish of Orleans, on the seventeenth and eighteenth days of April, 1868; that the defendant and Thomas J. Earhart were also candidates for the same office; and that the defendant claims to have been elected to said office.
Petitioner avers that defendant is, and he was at the date of the election, ineligible to said office. The plaintiff further avers, that ho received the largest number of votes of any candidate eligible to the ofiee.
The prayer of the petitioner is, that T. W. Collens be declared ineligible to the office, and that the petitioner be declared duly elected Judge of the Seventh District Court of the parish of Orleans.
The defendant filed exceptions embracing many reasons why, he alleges, the suit should be dismissed. It will be necessary to examine only one of the grounds stated in the exceptions filed by defendant.
It is that the petition states no cause of action. We think the exception well taken. Staes v. Gastinel, 20 An. 114 and 20 An. 489.
The plaintiff does not allege that he received a larger number of the votes cast at the election than either of his competitors; but on the contrary, he admits that the defendant received a greater number of votes than he did. The election of the plaintiff did .not depend upon the ineligibility of his competitors to the office, but on the will of a majority or plurality of the legal voters of the district, expressed at the ballot box. It is unnecessary in this case to express any opinion as to whether the votes east for a person, who is notoriously known to be ineligible, should be rejected or not, as no such allegations are made in this petition.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed, and that appellant pay the costs, of appeal.